Citation Nr: 0836781	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
ankle disability for the period prior to December 15, 2004.   
 
2.  Entitlement to a rating in excess of 30 percent for right 
ankle disability for the period since to December 15, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision.  By 
way of the April 2002 decision, the RO denied an increase in 
a 10 percent rating for residuals of a right ankle injury and 
denied an increase in a 10 percent rating for traumatic 
osteoarthritis of the right ankle.  

In an April 2004 rating action, the RO recharacterized the 
veteran's service-connected right ankle disability as solely 
traumatic osteoarthritis of the right ankle and assigned a 20 
percent rating for that disability.  [The right ankle 
disability had previously been rated with two separate 10 
percent ratings.]  

The veteran provided testimony at a personal hearing at the 
RO in September 2006.  

A May 2007 RO decision increased the rating for the veteran's 
service-connected right ankle disability (recharacterized as 
osteoarthritis with a tear of the peroneal brevis tendon) to 
30 percent, effective December 15, 2004.  Since that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that other matters adjudicated over the years 
are not on appeal at this time.  Through the April 2002 
decision, the RO also granted service connection and a 10 
percent rating for a low back disability, and denied service 
connection for a neck disorder.  In a July 2005 decision the 
RO granted service connection and a 30 percent rating for an 
adjustment disorder, effective November 30, 2004.  Another 
May 2007 RO decision recharacterized the veteran's 
psychiatric disorder as an adjustment disorder with post-
traumatic stress disorder (PTSD), and increased the rating 
for such disorder to 50 percent, effective November 30, 2004.  
The Board notes that in an October 2005 statement, the 
veteran specifically reported that he would be satisfied with 
a 50 percent rating for his psychiatric disorder.  
Additionally, at an October 2005 DRO conference, the veteran 
also indicated that a 50 percent rating would satisfy his 
disagreement as to the issue of an initial rating higher than 
30 percent for his service-connected adjustment disorder.  
Therefore, that issue is no longer on appeal.  

Additionally, in a June 2007 statement, the veteran 
specifically withdrew the issues of entitlement to service 
connection for a neck disability, to include as secondary to 
a service-connected right ankle disability, and entitlement 
to an initial rating higher than 10 percent for a low back 
disability.  Therefore, those issues are also no longer on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

VA has not afforded the veteran a VA orthopedic examination 
to assess the nature and severity of disability due to his 
service-connected right ankle disorder since November 2003.  
The diagnosis was old healed fracture of the medial 
malleolus.  

The Board notes that the veteran has received treatment for 
his right ankle disability on numerous occasions subsequent 
to the November 2003 VA orthopedic examination and that some 
of those treatment reports suggest possible worsening of his 
disability.  For example, a December 2004 magnetic resonance 
imaging report, as to the veteran's right ankle and foot, 
from Drucker, Genuth, and Augustein, M.D.s, P.C., related an 
impression that included findings consistent with a tear of 
the peroneus brevis tendon and no evidence of occult fracture 
within the ankle or foot.  

A February 2005 statement from V. Evangelista, DPM, noted 
that the veteran was seen in his office in January 2005 for 
new pain about the dorsal aspect of the right foot with 
paresthesias and burning about the plantar aspect and dorsal 
aspect of the right foot.  It was noted that an MRI in 
December 2004 showed a tear of the peroneal tendon brevis.  
Dr. Evangelista stated that complicating the veteran's 
condition are cervical and lumbar radiculopathy as well as a 
worsening of the arthritis of the veteran's right foot in the 
area of the calcaneal cuboid joint, which was post-traumatic 
in nature and a result of an injury in Vietnam.  Dr. 
Evangelista indicated that the veteran's altered gait due to 
the medical conditions described above could cause the tear 
in the peroneal brevis tendon with increased pain and 
instability with ambulation.  

The Board observes that the veteran has not been afforded a 
VA examination in about five years.  Further, the record 
clearly raises a question as to whether there has been an 
increase in severity of the veteran's service-connected right 
ankle disability.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
right ankle or foot problems since 
November 2003.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since April 2007 should 
be obtained.  

2.  Schedule the veteran for a VA 
examination to determine the precise 
nature and severity of disability due to 
his service-connected right ankle 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms 
associated with the veteran's service-
connected right ankle disability should be 
reported in detail.  Specifically, the 
examiner should conduct a thorough 
orthopedic examination of the veteran's 
right ankle and provide diagnoses of any 
pathology found.  In examining the right 
ankle, the examiner should document any 
limitation of motion (in degrees), to 
include providing the point at which 
painful motion begins.  The examiner 
should also indicate whether there is any 
guarding of the right ankle on motion and 
the degrees at which the guarding starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right ankle is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
20 percent rating for a right ankle 
disability prior to December 15, 2004, and 
entitlement to an increase in a 30 percent 
rating for a right ankle disability since 
December 15, 2004.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

